Title: From George Washington to William Pearce, 25 October 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 25th Octr 1795.
          
          The Post of yesterday, brought me your letter of the 21st instant, and the Reports of the preceeding Week.
          I am sorry to hear you have been sick, but glad to find you have recovered. That the fly should be much in your Wheat is to be regretted; but proves the necessity of converting it as speedily as possible into flour: or even selling it in grain, if it cannot be ground in time; & a good price can be had for it in that way.
          The disappointment you have met with in the Englishman for an Overseer, is more unlucky on acct of the lateness of the season, than for any other reason; but since it has happened, I think you had better take the chance of getting a good one from the Eastern shore (as you are going there) than to engage an indifferent one before you go.
          From George Town, I enclosed you a certificate for Donaldson; and from the head of Elk I wrote you again, and promised to be more full on the subject of Hedging—(than which

nothing is more interesting to me)—when I got to this place; but the pressing, and important business which has accumulated in my absence, will oblige me to postpone it to an hour of more leisure. I shall, however, refer you to a Book (or pamphlet) I sent you sometime ago on that subject, containing many useful experiments, & hints; whilst I inform you that you can have no dependence (I presume) on the berry of the White thorn from your friend in Newcastle. I did not come, it is true, through Newcastle, but I observed all the Hedges about Christiana, & from that to Wilmington, and do not believe a gallon of Seed could be gathered from the whole of them. This makes it more necessary to secure all you can at home; Cedar berries, &ca &ca.
          I send you another Pamphlet on the subject of Manures (which I request care to be taken of)—By reading it attentively at your evening, or leisure hours, you may, by following the precepts contained in it, benefit me, and yourself too, hereafter.
          As that trusty old Negro Jack has taken leave of the troubles of this world, you must supply his place at the Stable, or rather at the Provender for it: and I should think Allison had better keep the key of the corn loft: for I know of no black person about the house that is to be trusted.
          I want a Green Pocket book, wch is to be found in the hair trunk, which is usually put on my writing Table in the Study, with my Land papers. The key of this trunk is under the lid of the writing Table—it is tied to a bunch of other keys, by a twine. This Pocket book is of green parchment, & contains the courses & distances of many surveys of the grounds &ca in, and about my farms. let it be put under a cover, & sent to me by the first Post with the reports—I am—Your friend & well wisher
          
            Go: Washington
          
          
            P.S. The Pamphlet on manures is the newest, & supposed to be from the best source of any that has been written.
          
        